DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Basso on 07/02/2021

The application has been amended as follows: 
In the claims:

Claim 1: 	A display device comprising: a substrate;
a pixel electrode on the substrate; a signal line coupled to the-pixel electrode; a plurality of drive electrodes including a first drive electrode overlapping the signal line;
a drive signal line configured to supply a drive signal to the first drive electrode; and a drive electrode switch connecting the drive signal line and the first drive electrode, wherein during a touch detection period, the drive electrode switch is closed to apply the drive signal to the first drive electrode, further comprising a coupling switch connecting the first drive electrode and the signal line, wherein during the touch detection period, the coupling switch is closed to apply the drive signal to the signal line.

Cancel claim 4.

In claim 5, line 1, change dependency from claim 4 to claim 1.

In claim 6, line 1, change dependency from claim 4 to claim 1. 

Claim 8: 	A display device comprising: a substrate; a first pixel electrode and a second pixel electrode adjacent to each other on the substrate; a first signal line coupled to the first pixel electrode; a second signal line coupled to the second pixel electrode; a plurality of drive electrodes including a first drive electrode overlapping the first and second signal lines; a plurality of signal line switches including a first signal line switch connecting to the first signal line and the first drive electrode and a second signal line switch connecting to the second signal line and the first drive electrode; a common signal line coupled to the first signal line switch and the second signal line switch; and a coupling switch connecting the first drive electrode and the first common signal line, wherein during a touch detection period, the first signal line switch and second signal line switch are closed to connect the common signal line to the first signal line and second signal line, respectively, wherein during the touch detection period, the coupling switch is closed to connect the first signal line and second signal line to the first drive electrode.



Cancel claim 10

Claim 13: 	A display device comprising: a pixel electrode; a signal line coupled to the pixel electrode; a plurality of drive electrodes including a first drive electrode overlapping the signal line; a drive signal line configured to supply a drive signal to the first drive electrode; and wherein during a touch detection period, the drive signal is applied to the first drive electrode, the signal line, and the pixel electrode, further comprising: a drive electrode switch connecting the drive signal line and the first drive electrode; and a coupling switch connecting the first drive electrode and the signal line, wherein during the touch detection period, the first drive electrode switch and the coupling switch are closed to apply the drive signal to the first drive electrode, the signal line, and the pixel electrode.

Cancel claim 14

Reasons for Allowance

Claims 1-3, 5-8, and 11-13 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-8, and 11-13 are allowed since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “during a touch detection period, the drive electrode switch is closed to apply the drive signal to the first drive electrode, further comprising a coupling switch connecting the first drive electrode and the signal line, wherein during the touch detection period, the coupling switch is closed to apply the drive signal to the signal line”. In claim 8, “during a touch detection period, the first signal line switch and second signal line switch are closed to connect the common signal line to the first signal line and second signal line, respectively, wherein during the touch detection period, the coupling switch is closed to connect the first signal line and second signal line to the first drive electrode”. In claim 13, “a drive electrode switch connecting the drive signal line and the first drive electrode; and a coupling switch connecting the first drive electrode and the signal line, wherein during the touch detection period, the first drive electrode switch and the coupling switch are closed to apply the drive signal to the first drive electrode, the signal line, and the pixel electrode”. 
The closest prior art of record, Mizuhashi et al. (US 2011/0210927) discloses, in Fig. 2, and [78],  the display drive section 21 and the signal line SGL are connected through a selector switch SelSW. The selector switch SelSW is constituted of switches SW1 to SW3 controlled to turn on/off by selector signals SEL1 to SEL2, respectively. For example, the switch SW1 controlled to turn on/off by the selector signal SEL1 is connected to the signal line SGL of the pixel PIX which displays blue (B), the switch SW2 controlled to turn on/off by the selector signal SEL2 is connected to the signal line SGL of the pixel PIX which displays green (G), and the switch SW3 controlled to turn on/off by the selector signal SEL3 is connected to the signal line SGL of the pixel PIX which displays red (R). The selector switch SelSW is controlled to be ON in a period when the display pixel signal is applied to the signal line SGL, and in a period when the precharge operation is performed (a precharge period), and is controlled to be OFF in a period when the signal line SGL is used for a touch detection operation (a touch detection period). 
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/RICARDO OSORIO/Primary Examiner, Art Unit 2692